 



Exhibit 10.2

Summary of Nonemployee Director Compensation

     Cooper pays nonemployee directors an annual retainer fee of $45,000. In
addition, nonemployee directors are paid meeting attendance fees of $2,000 for
regular Board meetings, $1,500 for regular committee meetings and $2,000 for
special Board or committee meetings. The Audit Committee chairman receives a
supplemental annual retainer of $10,000. Each nonemployee chairman of a standing
committee other than the Audit Committee receives a supplemental annual retainer
of $7,500. The Board has established a stock ownership guideline of three times
the annual retainer for each director.

     In lieu of receiving the annual retainer and meeting fees in cash, each
nonemployee director may elect, under the Directors Deferred Compensation Plan,
to defer receipt of such amounts until a date determined by the director or
until retirement from the Board. Alternatively, each nonemployee director may
elect to receive all or a portion of the annual retainer fee and meeting fees in
Cooper Class A common shares instead of cash, under the Directors’ Retainer Fee
Stock Plan, which was approved by shareholders in April 1998. The Directors’
Retainer Fee Stock Plan also provides that each nonemployee director may elect
to defer the receipt of all or a portion of the shares of Cooper stock otherwise
payable under the Plan.

     Under the Directors’ Stock Plan, which was approved by the shareholders in
April 1996, each nonemployee director receives an annual stock award of 500
Cooper Class A common shares and 1,000 restricted stock units on each annual
meeting date. Restricted stock units represent one Class A common share each and
vest during the year following grant on a pro rata basis depending on the number
of regularly scheduled board meetings during the year. Restricted stock units
are credited with additional shares equal to the amount of dividends that would
have been paid on an equal number of outstanding shares. Upon a director’s
cessation of service on the board, restricted stock units are converted into
Class A common shares and are distributed to the director in accordance with the
director’s payment election. Each newly elected or appointed nonemployee
director receives, upon election or appointment, a pro rata stock and restricted
stock unit award according to the time remaining before the next annual meeting
date. Each nonemployee director may elect under the Directors’ Stock Plan to
defer receipt of all or a portion of the Class A common shares payable under the
Plan until a date determined by the director or until retirement from the Board.
Each nonemployee director is also granted annually a stock option for 2,000
shares at fair market value under the Directors’ Stock Plan. The option vests on
the third anniversary of the date of grant and has a 10-year term. As of
December 31, 2004, options for 84,000 shares were outstanding under the
Directors’ Stock Plan.

 